Citation Nr: 1137993	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from September 2002 to January 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was scheduled for a Board hearing at the RO in April 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability that is etiologically related to his active service and a psychosis was not present within a year of the Veteran's separation from active service.


CONCLUSIONS OF LAW

An acquired psychiatric disability was not incurred in or aggravated by active service and a psychosis may not be presumed to have been incurred or aggravated during such service.  §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in February 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs shows that in April 2003, the Veteran was found unfit for deployment as a result of alcohol abuse.  According to statements from the Veteran, he receiced a citation for driving under the influence (DUI) at that time.  As a result, the Veteran was placed in the Alcohol and Drug Abuse Prevention and Treatment program (ADAPT).  Records show that the Veteran attended ADAPT counseling from April 2003 to October 2003.  The STRs show that the Veteran was deployed to Iraq from August 2003 to February 2004.  In a February 2004 post-deployment health assessment, the Veteran responded "no" to the questions of whether he saw anyone wounded, killed, or dead during deployment; whether he was engaged in direct combat where he discharged his weapon; whether he ever felt that he was in great danger of being killed; and, whether he was interested in receiving help for a stress, emotional, alcohol, or family problem.  The Veteran resumed alcohol abuse counseling in ADAPT from April 2004 to September 2004.  However, in June 2004, the Veteran was hospitalized overnight in the mental health ward.  A review of the hospital summary report shows that the Veteran was hospitalized for suicidal ideations just after being cited for another DUI.  During his period of hospitalization, the Veteran reported that he had started drinking when he was 18 years old, following his parents divorce.  He reported that he had even kept drinking while in ADAPT following his first DUI.  The examining physician diagnosed alcohol dependence and adjustment disorder with mixed emotions.  The examiner also noted antisocial and immature traits under Axis II.  The Veteran stayed in the hosptial overnight and was discharged to follow-up for treatment.  There is no evidence of record indicating that the Veteran received any further mental health treatment while in active service.  Ultimately, in January 2005, the Veteran was separated from active duty with a general discharge.  

A review of the post-service medical records shows that the Veteran began to seek mental health counseling at the VA Medical Center in August 2006.  In December 2006, the Veteran was seen for complaints of depression, auditory hallucinations, and thoughts of suicide.  At that time, the Veteran was hospitalized at the VA Medical Center for psychiatric treatment.  During his inpatient treatment, the Veteran reported that he had been depressed since being in Iraq and that he started drinking after his service in Iraq.  He reported to his mental health treatment providers that he got two DUIs while in service and that he was ultimately given a general discharge as a result of a failure to pay his bills.  The Veteran's mental health treatment providers diagnosed several different psychiatric disabilities while the Veteran was hospitalized, to include PTSD, depression, and bipolar disorder.  At the time of his discharge from the hospital in January 2007, the Veteran's diagnoses appears to have been modified to a provisional diagnosis of schizoaffective disorder.  

In July 2008, the Veteran was seen at the VA Medical Center mental health clinic with complaints of depressed mood.  It was noted in the examination report that the Veteran had a history of PTSD and bipolar disorder.  At that time, the examiner diagnosed bipolar disorder with psychotic features.  The Veteran was again seen at the VA Medical Center mental health clinic later in July 2008.  At that time, the examining psychiatrist diagnosed alcohol abuse and schizophrenia, paranoid type, versus schizoaffective disorder. 

In August 2008, the Veteran was afforded a VA examination.  At that time, the examiner conducted a thorough review of the Veteran's medical records and the Veteran's claims files.  Based on the review of the record and his examination of the Veteran, the examiner diagnosed schizoaffective disorder, bipolar type, with psychotic features; alcohol abuse; and personality disorder, not otherwise specified, to include antisocial traits.  The examiner reported that the diagnosis seemed to incorporate all of the Veteran's various symptoms and schizoaffective disorder, bipolar type, would seem to be his primary diagnosis.

The examiner opined that the Veteran's brief mental health treatment in service, that denoted adjustment disorder with mixed emotions and conduct, alcohol abuse, and antisocial personality traits; was less likely as not related to his current diagnosis of schizoaffective disorder, bipolar type.  In this regard, the examiner noted that the Veteran was in active service from 2002-2005 and he never had mental health complaints until he got caught with his second DUI and was facing expulsion from the Air Force.  The examiner reported that such an event would have been a stressfull incident that would have caused the adjustment disorder.  The examiner further noted that the Veteran had ongoing problems with alcohol abuse/dependence while in the Air Force, and that appeared to have been his main problem and the reason for his discharge.  The examiner noted that, other than his brief mental health treatment in June 2004, the Veteran had not complained of any other symptomatology while in active service and there were no indications that he experienced psychotic symptoms while in active service, in that the Veteran did not have manic/hypomanic or PTSD symptomatology in service.  Further, the examiner noted that while in service, the Veteran seemed to recover quite quickly after an overnight stay in the hospital and his mood was improved the next day.  The examiner reported that this type of rapid recovery did not sound like an endogenus, biochemically based, lengthy clinical depression.  The examiner reported that the Veteran's current diagnosis of schizoaffective disorder, bipolar type, included a very different set of symptoms, such as psychosis, severe depression, and mood swings.  Finally, the examiner reported that a review of the record indicated that the Veteran's psychotic symptoms and more significant depression and anxiety occurred after his active service.  

With respect to the Veteran's diagnosis of PTSD, the Board finds that this diagnosis is not probative.  In this regard, a review of the treatment notes of record shows that the PTSD diagnosis was based on the Veteran's reports of traumatic events experienced while serving in Iraq and the Veteran's reports that he started feeling depressed and drinking after serving in Iraq.  However, even conceding the PTSD stressors, the Board finds that the Veteran's statements regarding his alcohol abuse and depression are simply not credible.  In this regard, as discussed above, the Veteran failed to report depression following his service in Iraq.  In fact, the Veteran stated in a post-deployment health assessment questionnaire that he did not need any mental health counseling following his active service in Iraq.  Additionally, at the time of his June 2004 inpatient treatment while in active service, the Veteran reported that he began to drink following his parents' divorce, when he was 18 years of age, not after serving in Iraq.  The evidence of the Veteran's April 2003 diagnosis of alcohol abuse/dependence and participation in ADAPT prior to his service in Iraq confirms the Veteran's statements in June 2004.  Also, it appears from the Veteran's December 2006 and January 2007 VA Medical Center inpatient mental health treatment notes, that while the Veteran was initially diagnosed with PTSD, the Veteran's diagnosis evolved as treatment progressed and at the time of his discharge from hospitalization, he had a provisional diagnosis of schizoaffective disorder.  Additionally, the August 2008 VA examiner did not diagnose PTSD at the time of the Veteran's examination and noted that the diagnosis of schizoaffective disorder, bipolar type, adequately accounted for all of the Veteran's psychiatric symptoms.  As the diagnosis of PTSD is predicated on statements that the Board has found not credible and the Veteran's most recent treatment indicates schizoaffective disorder, the probative value of the diagnosis of PTSD is minimal.

Additionally, the first evidence of record indicating that the Veteran may have a psychosis was from a December 2006 VA Medical Center treatment note indicating that the Veteran reported auditory hallucinations at that time.  As noted above, the Veteran was separated from active service in January 2005.  Accordingly, there is no evidence of record indicating that a psychosis was manifest within one year of the Veteran's separation from active service.

The Board notes that during the course of his treatment at the VA Medical Center and at his VA examination, the Veteran displayed signs and symptoms of a personality disorder and it was so noted in the treatment and examination reports.  However, personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

In sum, the Veteran had minimal psychiatric treatment in active service following a DUI, there is no evidence that the Veteran had a psychosis that was manifest within a year of his separation from active service, and the VA examiner has competently opined that the Veteran's current psychiatric disability is not related to his active service.  The VA examiner's opinion was based upon the examination of the Veteran, and was supported by detailed and cogent reasons and bases.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


